Citation Nr: 1456020	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, originally claimed as a disability manifested by chest pain.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2007, a hearing was held before a Veterans Law Judge sitting at the RO.  In September 2007, the Board remanded claims of entitlement to service connection for a psychiatric disorder, a back disability, headaches, asthma, a stomach disability, and chest pains.  

In July 2011, the Board granted entitlement to service connection for tension headaches and for gastritis and acid reflux (stomach disability).  Thus, those issues were resolved.  The issues of entitlement to service connection for asthma, a back disability, a disability characterized by chest pain, and an acquired psychiatric disorder were remanded.  

In December 2012, the Board denied entitlement to service connection for a cardiovascular disability, originally claimed as a disability manifested by chest pain, and remanded the issues of entitlement to service connection for asthma, a low back disability, and an acquired psychiatric disorder. 

The Veteran appealed the December 2012 denial of service connection for a cardiovascular disability.  In an April 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims vacated the Board's decision and remanded the matter for further development and readjudication.    

In May 2014, the Board denied entitlement to service connection for asthma and for a low back strain.  Hence, those issues are no longer before the Board.  38 U.S.C.A. § 7104 (West 2014).  The issue of entitlement to service connection for an acquired psychiatric disorder was again remanded.  

In October 2014, the Board notified the Veteran that the Veterans Law Judge who conducted his June 2007 hearing was no longer employed by the Board and he was offered the opportunity for additional hearing.  The Veteran responded that he did not wish to appear at another hearing.  

On review, the issues for consideration at this time are entitlement to service connection for a cardiovascular disability and for an acquired psychiatric disorder.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cardiovascular disability

In the April 2014 Memorandum Decision, the Court found that the Board erred in relying on an inadequate VA cardiovascular examination where the examiner did not have access to all the Veteran's prior medical history.  Specifically, the January 2009 VA examiner did not have access to the Social Security records which showed complaints and hospitalization for chest pain.  In light of the Memorandum Decision, the issue must be remanded for another medical examination that adequately considers the Veteran's prior medical history.  See 38 C.F.R. § 3.159(c)(4).  

Acquired psychiatric disorder

In May 2014, the Board remanded the acquired psychiatric disorder issue for additional medical opinion, which was obtained in September 2014.  On review, it does not appear that the issue of entitlement to service connection for an acquired psychiatric disorder was readjudicated following receipt of this evidence.  Indeed, in the representative's September 2014 written brief it was noted that after reviewing both VBMS and Virtual VA, a supplemental statement of the case had not been issued.  

In September 2014, the Veteran submitted a form indicating that he waived his right to have the case remanded to the AOJ for review of additional evidence that he was submitting.  This form appears to be related to the Court remanded issue discussed above.  Regardless, the referenced medical opinion was not submitted by the Veteran.  It was obtained by VA and the AOJ must consider this evidence as directed in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule a VA examination to determine the nature and etiology of any cardiovascular disability, originally claimed as chest pain.  Access to the claims folder, to include all relevant Virtual VA and VBMS records and a copy of this REMAND, must be provided to the examiner to review.

The examiner is to state whether the Veteran currently has or has ever had a cardiovascular disability at any time since 2007.  In making this determination, the examiner is requested to review and consider the Veteran's prior medical history, to include records from the Social Security Administration which note complaints of chest pain and include private records showing the Veteran was hospitalized in August 2005 for chest pain and dizziness.  At that time the Veteran underwent echocardiogram testing and the cardiologist noted that ischemia was not excluded because of inadequate cardiac work.   

If the Veteran has or has ever had a cardiovascular disability or disability manifested by chest pain, the examiner must opine whether it is at least as likely as not that such disability is related to active military service or events therein.

A complete rationale must be provided for any opinion offered. 

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a cardiovascular disability, originally claimed as chest pain, and for an acquired psychiatric disorder.  As concerns the acquired psychiatric disorder, the AOJ must specifically consider the September 2014 VA addendum opinion.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




